IN THE SUPREME COURT OF TENNESSEE
                            AT JACKSON
                      June 2, 2016 Session Heard at Nashville

     STATE OF TENNESSEE V. JAMES ROBERT CHRISTENSEN, JR.

             Appeal by Permission from the Court of Criminal Appeals
                         Circuit Court for Tipton County
                    No. 7799      Joseph H. Walker III, Judge


                 No. W2014-00931-SC-R11-CD – Filed April 7, 2017


James Robert Christensen, Jr., (“the Defendant”) was convicted by a jury of resisting
arrest, promoting the manufacture of methamphetamine, initiating the manufacture of
methamphetamine, and two counts of possession of a firearm during the commission of a
dangerous felony. Prior to trial, the Defendant moved to suppress evidence obtained
through what he claimed was an illegal search. The trial court denied the Defendant‟s
motion and also denied the Defendant‟s motion seeking an interlocutory appeal. On
direct appeal following trial, the Court of Criminal Appeals affirmed the trial court‟s
judgments, including the trial court‟s ruling on the suppression issue. We granted the
Defendant‟s application for permission to appeal in order to address the legality of the
police officers‟ warrantless entry onto the curtilage of the Defendant‟s residence. We
hold that the officers‟ entry onto the Defendant‟s property was constitutionally
permissible in spite of the posted “No Trespassing” signs near the Defendant‟s
unobstructed driveway. Accordingly, we affirm the judgment of the Court of Criminal
Appeals.

                    Tenn. R. App. P. 11 Appeal by Permission;
                Judgment of the Court of Criminal Appeals Affirmed

JEFFREY S. BIVINS, C.J., delivered the opinion of the Court, in which CORNELIA A. CLARK
and HOLLY KIRBY, JJ., joined. SHARON G. LEE, J., filed a dissenting opinion. ROGER A.
PAGE, J., not participating.

Charles A. Brasfield (at trial and on appeal) and Amber G. Shaw (at trial), Covington,
Tennessee, for the appellant, James Robert Christensen, Jr.
Herbert H. Slatery III, Attorney General and Reporter; Andrée S. Blumstein, Solicitor
General; Rachel E. Willis, Senior Counsel; Caitlin Smith, Assistant Attorney General; D.
Michael Dunavant, District Attorney General; and James Walter Freeland, Jr., Assistant
District Attorney General, for the appellee, the State of Tennessee.

                                              OPINION

                             Factual and Procedural Background

       In August 2013, two law enforcement officers drove down the Defendant‟s
unobstructed driveway, parked near his residence, and walked up to the Defendant‟s front
porch. The Defendant opened his front door, stepped onto his porch, and closed and
locked the front door behind him. After the Defendant opened his door, the officers
smelled the odor of methamphetamine being manufactured. They asked the Defendant
for consent to enter his residence, but the Defendant refused to give consent. One of the
officers then forced open the front door, while the other officer detained the Defendant.
Inside the residence, the entering officer discovered an active methamphetamine lab,
along with several inactive labs, various items commonly associated with the
manufacture of methamphetamine, and several guns. The Defendant subsequently was
indicted on one count each of resisting arrest, promoting the manufacture of
methamphetamine, and initiating the manufacture of methamphetamine, and two counts
of possession of a firearm during the commission of a dangerous felony.

       Prior to trial, the Defendant filed a motion to suppress evidence, claiming that the
evidence had been seized as the result of an unlawful search because he had posted “No
Trespassing” signs near his driveway. The Defendant asserted that the officers‟ entry
onto his property without a warrant violated both the United States and Tennessee
Constitutions. After a hearing, the trial court denied the motion. The Defendant then
filed a motion for interlocutory appeal, which the trial court also denied. Accordingly,
the Defendant proceeded to a jury trial, and he was convicted as charged. The Court of
Criminal Appeals affirmed the Defendant‟s convictions and sentences. State v.
Christensen, No. W2014-00931-CCA-R3-CD, 2015 WL 2330185, at *11 (Tenn. Crim.
App. May 14, 2015).1




        1
         Judge John Everett Williams filed a separate opinion, concurring in part and dissenting in part.
See Christensen, 2015 WL 2330185, at *11 (Williams, J., concurring in part and dissenting in part).
                                                  -2-
       Before this Court, the Defendant challenges only the denial of his motion to
suppress. We summarize below the relevant proof adduced at the suppression hearing
and the trial.2

       On August 3, 2013, Investigators Michael Green and Brent Chunn, narcotics
investigators for the Tipton County Sheriff‟s Office, went to a residence on Beaver Creek
Lane in Tipton County after receiving information regarding a pseudoephedrine purchase
at a Kroger by Mariah Davis. They also received information from an informant named
Kyle Wolfe regarding an individual named Cody Gatlin, who was in a relationship with
Ms. Davis. Investigator Green was familiar with Mr. Gatlin “through [his] law
enforcement career.”

       At this residence, the investigators spoke with Ms. Davis, Mr. Gatlin, and John
Harkness.3 The investigators first spoke with Ms. Davis and questioned her about her
pseudoephedrine purchase. Initially, she told the investigators that she had taken the
medicine to her grandmother‟s house in Mason. The investigators then asked if Mr.
Gatlin was home. While Mr. Gatlin was not initially present, he eventually walked over
from the Defendant‟s residence next door, about forty to fifty feet away. During this
time, Investigator Green observed the Defendant, over at his residence, looking “out [his]
screen door over to where [they] were.”

       When the investigators asked Mr. Gatlin about the pseudoephedrine purchase, he
replied that he had taken the pills next door to the Defendant, who was in the process of
using them to make methamphetamine. At that point, the investigators backed down Mr.
Harkness‟ driveway and drove thirty to forty feet to the Defendant‟s driveway next door.
The investigators then drove down the Defendant‟s driveway and parked near the
Defendant‟s trailer home.

       Investigator Green described the Defendant‟s driveway as being gravel and
approximately sixty to seventy yards long, with a sign near the roadway that said “no
spraying.” He did not recall, however, seeing a “No Trespassing” sign. Investigator
Chunn did not recall seeing any posted signs when they entered the Defendant‟s property.
Because it was summertime, the grass was very tall. Investigator Green estimated that
the grass “would come up probably to my chin, and I‟m six three.”

       2
           Because the Court of Criminal Appeals also evaluated the sufficiency of the evidence
underlying the Defendant‟s firearms convictions, that court‟s opinion contains a more detailed summary
of the proof adduced at trial. See Christensen, 2015 WL 2330185, at *1-4.
       3
          Mr. Harkness, the owner of the residence and Mr. Gatlin‟s father, was deceased by the time of
the suppression hearing.
                                                 -3-
       As the officers walked up to the Defendant‟s front porch, the Defendant, holding a
cane, opened the door and walked out to meet them. As soon as the Defendant opened
the door, both investigators smelled an overwhelming odor associated with the
manufacture of methamphetamine, even though the Defendant was several feet from the
investigators at the time. Investigator Green explained that the smell differed from
methamphetamine in its finished product state, in that

       [w]hen the chemical reaction is actually taking place, your smells are
       louder, you know. And at the finished product you‟ve basically just got a
       powder there that maybe if you open a bag you‟ll get a hit [sic] of starter
       fluid or something, but nothing like it is when it‟s being manufactured.

From his training with methamphetamine, Investigator Green knew that
methamphetamine labs were “very volatile,” in that they could catch on fire quickly.

        As the investigators explained to the Defendant why they were there, the
Defendant denied any illegal activity. The investigators asked for consent to enter the
residence because the Defendant initially seemed cooperative, and, according to
Investigator Green, he “would much rather have consent than . . . just have to kick a door
in.” When the Defendant denied consent, however, the investigators decided to enter the
trailer “[d]ue to . . . exigent circumstances.” According to Investigator Green, there was
no time to obtain a search warrant because

       Methamphetamine is basically, it‟s starter fluid, ammonium nitrate. It‟s a
       bomb in a bottle. It builds up pressure in a bottle. If you‟re not there to
       release that pressure, it‟s going to blow out, blow up, whatever you want to
       call it. So exigent circumstances, it‟s I don‟t have time to go get a search
       warrant. I‟ve got to get in that house and make it safe right now. If I wait,
       it‟s going to blow up on us.

       Investigator Chunn forced open the locked front door to the residence and entered
to “make sure no one else was inside,” while Investigator Green attempted to detain the
Defendant. Investigator Green and the Defendant engaged in a struggle, and Investigator
Chunn, after “clear[ing] the residence,” stepped back outside to assist in apprehending the
Defendant. While Investigator Green struggled to handcuff the Defendant, the Defendant
called for “Bear,” which Investigator Green later learned was a dog. The Defendant also
screamed for his mother, who was in the other trailer on the property, to call 1-800-THE-
FIRM.4
       4
          As the Court of Criminal Appeals noted, “1-800-THE-FIRM is the number for the Cochran
Firm, established by the late Johnnie Cochran.” Christensen, 2015 WL 2330185, at *1.
                                              -4-
       Investigator Green confirmed that the Defendant probably told him at some point
to get off his property but stated that it was after Investigator Green attempted to detain
him. Investigator Chunn recalled that, when they arrived on the Defendant‟s property,
the Defendant asked the officers some type of question as to why they were there, but he
did not recall the Defendant telling them to get off his property at that point.

       At approximately the same time they had detained the Defendant, the patrol
deputies arrived, and Investigator Green had the Defendant sit down and provided him
some water. At that time, the Defendant said, “It‟s in the freezer. It‟s in the freezer.”
Investigator Green then yelled to Investigator Chunn, who was inside the residence with
the other officers, that the lab was located in the freezer. Investigator Chunn brought the
active lab outside, and at some point, the officers had to relieve pressure in the bottle.

       Upon entering the Defendant‟s residence, Investigator Green found the house to be
“very unkept.” Additionally, he observed the following:

              When I entered I noticed there was a bolt action 410 pistol right at
       the door, a 410 shotgun and a rifle on the couch. . . . And there was –
       Investigator Chunn had located the active meth lab and took it out, and then
       we saw remnants of, you know, older cooks, several cans of empty
       Coleman fuel, and then we located the ten separate one-pot labs in the
       freezer.

Investigator Green clarified at trial that the pistol at the door actually was a 410 shotgun
that had been sawed off. The sawed-off shotgun was loaded with two or three rounds.
The other 410 shotgun had a laser on the barrel. Investigator Green believed the
Defendant “intended to go armed” even though the guns were inside the locked
residence.

       Investigator Chunn confirmed that the active methamphetamine lab was found in
the refrigerator freezer. He noted that it was uncommon to find an active lab in the
freezer but that the Defendant told them later in a statement that he placed the lab in the
freezer “to stop the reaction process so he would be able to restart the lab at a later date or
sometime later.” Investigator Chunn estimated that it takes approximately one to four
hours to manufacture methamphetamine using the “shake and bake” method. He could
not say, however, how close the active lab was to completing the manufacturing process
when they found it at the Defendant‟s residence.

        The officers found ten “already cooked off” labs located in a deep freezer inside
the residence. The officers also found:
                                              -5-
      one pound of drain opener or lye; a 32-ounce bottle of drain opener liquid;
      four empty Coleman cans; one-half gallon of Coleman; two jars with
      Coleman fuel; . . . eight [hydrochloric acid] generators; a bag of live trash; a
      bag of Epsom salt; and the empty box of pseudoephedrine, the box itself
      that had just been purchased.

Investigator Chunn identified a picture of the bathtub in the master bathroom, which
contained “a bag of dog food with empty, numerous empty bottles that were previous
methamphetamine labs.”

      The officers wanted to leave the Defendant‟s residence as quickly as possible
because of its condition. They requested a methamphetamine task force clean-up truck,
which arrived at the scene and “dismantled [the active lab] and took away all the
hazardous materials.” Investigator Chunn confirmed that the Defendant‟s residence was
quarantined, meaning that it was considered unsuitable for habitation given that it had
been contaminated with methamphetamine.

       Tammy Atkins testified that she knew the Defendant through her church. She
regularly traveled through the local neighborhoods “witnessing” and kept a journal of her
experiences. On July 13, 2013, Ms. Atkins was on Beaver Creek Road but was not
supposed to go on properties with “No Trespassing” signs. She observed that the
Defendant‟s property had several “No Trespassing” signs posted, despite the high grass.
Ms. Atkins identified several of the Defendant‟s “No Trespassing” and “Private
Property” signs in photographs that were admitted into evidence.

       The Defendant testified that he now lived in his mother‟s residence, which is on
the same property and next door to the residence where he was living on August 3, 2013.
The Defendant identified a photograph of a “No Trespassing” sign which he stated was at
the beginning of the driveway onto the property, and this photograph was admitted into
evidence. The Defendant stated that the property was posted with four or five such signs.

       The Defendant testified that, when he looked outside and saw the officers at Mr.
Gatlin‟s father‟s residence, he shut and locked his front door and “exited out the back
door, walked around and stood on the front porch.” He explained that he locked his front
door from the inside, so when he was standing on the front porch, he had no immediate
access to get inside the front door.

       The Defendant testified that the following occurred when the officers arrived on
his property:


                                            -6-
              Well, I saw them get out of the vehicle and come walking up to me.
       And I asked them, Could I help you? I don‟t know if you‟ve noticed this or
       not, but you passed “no trespassing” signs to get here. If you don‟t have a
       search warrant, you need to leave my property. What you‟re doing is
       unconstitutional.

The officers asked for permission to enter his residence, which he denied and told them to
leave the property. At that time, Investigator Green told the Defendant that he was going
to detain the Defendant. The Defendant placed his arms out but asked that he not be
handcuffed behind his back because of his left arm being dislocated and broken so many
times. According to the Defendant, Investigator Chunn said, “oh we‟re breaking your
arm. We‟re handcuffing you behind your back.” When the Defendant resisted, “[t]hey
started punching [him] and kicking [him] and choking [him].” He denied that he
“freaked out” during the struggle due to being under the influence of methamphetamine.
Rather, he asserted that he was scared of the pain the officers were going to inflict by
breaking his arm.

       A video recording made by the “dash cam” of one of the reporting patrol cars was
admitted into evidence and established that the Defendant‟s driveway was not blocked by
any gates or other physical obstructions.

       At the conclusion of the proof at trial, the jury deliberated and convicted the
Defendant of all charged offenses. The trial court subsequently sentenced the Defendant
to an effective sentence of three years‟ incarceration, followed by eight years suspended
to supervised probation. On direct appeal, the Defendant argued that the trial court erred
in denying his motion to suppress and that there was insufficient evidence to support his
firearms convictions. The Court of Criminal Appeals affirmed the Defendant‟s
convictions and sentences. Christensen, 2015 WL 2330185, at *11. Judge John Everett
Williams filed a separate opinion, concluding that, by posting “No Trespassing” signs,
the Defendant had revoked any implied consent for the officers to enter his property
without a warrant. Id. at *11 (Williams, J., concurring in part and dissenting in part). We
subsequently granted the Defendant‟s application for permission to appeal on the
suppression issue. In our Order granting the application, we noted our particular interest
in “(1) the effect, if any, of the „unlicensed physical intrusion‟ definition of a search as
articulated in Florida v. Jardines, 133 S. Ct. 1409 (2013); and (2) if the officers‟ entry
into the curtilage of [the Defendant‟s] home constituted a search, whether it was
supported by probable cause and the existence of exigent circumstances.”




                                            -7-
                                  Standard of Review

        In evaluating whether the trial court‟s ruling on a suppression motion was correct,
we consider the proof adduced at both the suppression hearing and at trial. State v.
Henning, 975 S.W.2d 290, 299 (Tenn. 1998). Questions regarding the witnesses‟
credibility, “the weight and value of the evidence, and resolution of conflicts in the
evidence are matters entrusted to the trial judge as the trier of fact.” State v. Odom, 928
S.W.2d 18, 23 (Tenn. 1996). Thus, we will uphold the trial court‟s factual findings
unless the preponderance of the evidence is otherwise. Id. However, where the trial
court has applied the law to the facts, we will conduct a de novo review. See State v.
Walton, 41 S.W.3d 75, 81 (Tenn. 2001). Because the State is the prevailing party, it is
“entitled to the strongest legitimate view of the evidence adduced at the suppression
hearing as well as all reasonable and legitimate inferences that may be drawn from that
evidence.” Odom, 928 S.W.2d at 23.

                                        Analysis

        The Fourth Amendment to the United States Constitution provides that “[t]he right
of the people to be secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but
upon probable cause . . . .” U.S. Const. amend. IV. “The purpose of the prohibition
against unreasonable searches and seizures under the Fourth Amendment is to „safeguard
the privacy and security of individuals against arbitrary invasions [by] government[al]
officials.‟” State v. Yeargan, 958 S.W.2d 626, 629 (Tenn. 1997) (quoting Camara v.
Municipal Court, 387 U.S. 523, 528 (1967)).

       Likewise, Article I, section 7 of the Tennessee Constitution provides that “the
people shall be secure in their persons, houses, papers and possessions, from
unreasonable searches and seizures” and that general warrants lacking particularity or
evidentiary support “ought not to be granted.” Tenn. Const. art. I, § 7. This Court has
stated that the Tennessee Constitution‟s search and seizure provision is “identical in
intent and purpose with the Fourth Amendment.” Sneed v. State, 423 S.W.2d 857, 860
(Tenn. 1968); see also, e.g., State v. Scarborough, 201 S.W.3d 607, 622 (Tenn. 2006).
Accordingly, “under both the federal and state constitutions, a warrantless search or
seizure is presumed unreasonable, and evidence discovered as a result thereof is subject
to suppression unless the State demonstrates that the search or seizure was conducted
pursuant to one of the narrowly defined exceptions to the warrant requirement.”
Yeargan, 958 S.W.2d at 629.



                                            -8-
                                               Jardines

       The issue before us is whether Investigators Green and Chunn engaged in an
unconstitutional intrusion onto the Defendant‟s property when they drove down the
Defendant‟s unobstructed driveway near which were posted “No Trespassing” signs.
This is an issue of first impression before this Court.

       The text of both the Fourth Amendment and Article I, section 7 refers to “houses.”
Therefore, when a police officer obtains information by physically intruding into
someone‟s house, “a „search‟ within the original meaning of the Fourth Amendment has
undoubtedly occurred.” Jardines, 133 S. Ct. at 1414 (quoting United States v. Jones, 565
U.S. 400, 406 n.3 (2012)) (internal quotation marks omitted); see also Lester v. State, 393
S.W.2d 288, 289-90 (Tenn. 1965) (stating that a search within the meaning of the
Tennessee Constitution occurs when the police examine “a man‟s home . . . with a view
to the discovery of . . . some evidence of guilt”). Additionally, the curtilage, or the area
immediately surrounding and associated with a particular house, also is protected by our
constitutions. See Jardines, 133 S. Ct. at 1414-15; State v. Talley, 307 S.W.3d 723, 729
(Tenn. 2010) (stating that Article 1, section 7 of the Tennessee Constitution “protect[s]
the curtilage, which is defined as any area adjacent to a residence in which an individual
can reasonably expect privacy”); State v. Prier, 725 S.W.2d 667, 671 (Tenn. 1987) (“To
make explicit what is unmistakably implicit in our cases and the federal cases, the
curtilage is entitled to the same constitutional protection against ground entry and seizure
as the home.”).

      There is no bright-line rule delineating the inclusion or exclusion of a given
driveway within a house‟s curtilage for Fourth Amendment purposes. See Vanessa
Rownaghi, Comment, Driving Into Unreasonableness: The Driveway, The Curtilage, and
Reasonable Expectations of Privacy, 11 Am. U. J. Gender Soc. Pol‟y & L. 1165, 1165-67
(2003). Because the inclusion of the Defendant‟s driveway within the curtilage of the
Defendant‟s residence does not impact our resolution of the issues before us, we will
assume, without deciding, that the driveway was part of the curtilage.5

       Although a home‟s curtilage is constitutionally protected against unreasonable
searches by the government, not every entry upon a curtilage is a search. Rather, as the
Supreme Court in Jardines recently explained,


        5
           Property outside of a residence‟s curtilage is considered “open fields,” and a resident is not
entitled to Fourth Amendment protections as to evidence collected from open fields. See Oliver v. United
States, 466 U.S. 170, 181 (1984) (holding that “an individual has no legitimate expectation that open
fields will remain free from warrantless intrusion by government officers”).
                                                  -9-
        “the knocker on the front door is treated as an invitation or license to
        attempt an entry, justifying ingress to the home by solicitors, hawkers and
        peddlers of all kinds.” Breard v. Alexandria, 341 U.S. 622, 626 (1951).
        This implicit license typically permits the visitor to approach the home by
        the front path, knock promptly, wait briefly to be received, and then (absent
        invitation to linger longer) leave. . . . Thus, a police officer not armed with
        a warrant may approach a home and knock, precisely because that is “no
        more than any private citizen might do.” Kentucky v. King, 563 U.S. 452,
        469 (2011).

Jardines, 133 S. Ct. at 1415-16 (parallel citations omitted). As expressed by the United
States Court of Appeals for the Ninth Circuit more than fifty years ago,

        Absent express orders from the person in possession against any possible
        trespass, there is no rule of private or public conduct which makes it illegal
        per se, or a condemned invasion of the person‟s right of privacy, for anyone
        openly and peaceably, at high noon, to walk up the steps and knock on the
        front door of any man‟s “castle” with the honest intent of asking questions
        of the occupant thereof–whether the questioner be a pollster, a salesman, or
        an officer of the law.

Davis v. United States, 327 F.2d 301, 303 (9th Cir. 1964)6; see also, e.g., Nieminski v.
State, 60 So. 3d 521, 526 (Fla. Dist. Ct. App. 2011) (noting that “a citizen‟s encounter,
including a knock and talk, is not regarded as a search or seizure” but is, rather, “a purely
consensual encounter, which officers may initiate without any objective level of
suspicion”) (citations and internal quotation marks omitted).

        Our Court of Criminal Appeals has recognized that a so-called “knock-and-talk”
by police officers is not prohibited by either the federal or state constitutions. See, e.g.,
State v. Cothran, 115 S.W.3d 513, 522 (Tenn. Crim. App. 2003) (holding that a police
officer may approach the front door of a house in order to investigate a complaint or to
conduct other official business because “[a] sidewalk or pathway leading from a public
street to the front door of a residence represents an „implied invitation‟ to the public to
use a pathway” and recognizing that “[p]olice officers, who are conducting official police
business, are considered members of the general public”) (citing State v. Harris, 919
S.W.2d 619, 623 (Tenn. Crim. App. 1995)). In short,

        6
           Prior to Jardines, the United States Court of Appeals for the Ninth Circuit recognized that the
“honest intent” language of Davis was somewhat problematic in light of the United States Supreme
Court‟s “rejection of good faith, subjective intent tests to gauge Fourth Amendment violations.” United
States v. Perea-Rey, 680 F.3d 1179, 1187 (9th Cir. 2012).
                                                  -10-
       [w]hen law enforcement officers who are not armed with a warrant knock
       on a door, they do no more than any private citizen might do. And whether
       the person who knocks on the door and requests the opportunity to speak is
       a police officer or a private citizen, the occupant has no obligation to open
       the door or to speak.

Kentucky v. King, 563 U.S. 452, 469-70 (2011). Indeed, “even if an occupant chooses to
open the door and speak with the officers, the occupant need not allow the officers to
enter the premises and may refuse to answer any questions at any time.” Id. at 470.

        Thus, a so-called “knock-and-talk” is not a “search” as that term is understood
within the context of the Fourth Amendment, at least if the intrusion is conducted within
the scope of the implicit license recognized by the Supreme Court in Jardines. Rather,
only if an officer‟s conduct in approaching a front door “objectively reveals a purpose to
conduct a search,” such as by bringing a drug-sniffing dog onto the front porch, will his
approach offend the Fourth Amendment. Jardines, 133 S. Ct. at 1417-18; see also People
v. Frederick, 886 N.W.2d 1, 9 (Mich. Ct. App. 2015) (stating that, under Jardines,
officers “do not violate the Fourth Amendment by approaching a home and seeking to
speak with its occupant. . . . However, if police enter a protected area not intending to
speak with the occupant, but rather, solely to conduct a search, the line has been
crossed”). Indeed, the United States Court of Appeals for the Tenth Circuit has noted
that its sister courts in the Fourth and Eleventh Circuits have upheld knock-and-talk
encounters after Jardines and that “[t]here does not appear to be any circuit that has
concluded, after Jardines, that a knock-and-talk is invalid.” United States v. Carloss, 818
F.3d 988, 994 n.4 (10th Cir. 2016) (citing Covey v. Assessor of Ohio Cnty., 777 F.3d
186, 192-93 (4th Cir. 2015); United States v. Walker, 799 F.3d 1361, 1363 (11th Cir.
2015)); see also, e.g., Smith v. City of Wyoming, 821 F.3d 697, 713 (6th Cir. 2016)
(holding that, post-Jardines, a knock-and-talk is generally permissible); Frederick, 886
N.W.2d at 7-8 (stating that, “as Jardines makes clear, an ordinary knock-and-talk is well
within the scope of the license that may be implied from the habits of the country” and
that “even post-Jardines, an officer may conduct a knock-and-talk with the intent to gain
the occupant‟s consent to a search or to otherwise acquire information from the occupant.
That an officer intends to obtain information from the occupant does not transform a
knock-and-talk into an unconstitutional search”) (internal quotation marks omitted).7



       7
          The dissent asserts that “[o]ur homes and adjoining land are protected spaces; governmental
officers must have a warrant, absent special circumstances, to intrude onto this private area.” As the
foregoing discussion makes clear, however, officers need neither a warrant nor any special circumstances
to approach a home‟s front door in order to conduct a knock-and-talk.
                                                 -11-
       Given the Supreme Court‟s recognition that “the knocker on the front door is
treated as an invitation or license to attempt an entry,” Jardines, 133 S. Ct. at 1415
(emphasis added) (quotation marks omitted), it is axiomatic that a homeowner may take
actions to revoke or otherwise limit that invitation or license. As elucidated by the United
States District Court for the Middle District of Florida,

       [T]he license granted to enter property to knock on a person‟s door is not
       unlimited. Rather, it extends unless and until the homeowner provides
       “express orders” to the contrary. In determining the scope of the implied
       license, and therefore whether a police officer‟s approach to the front door
       was permissible under the Fourth Amendment, courts ask whether a
       reasonable person could do as the police did. Factors that may aid in the
       analysis include the appearance of the property, whether entry might cause
       a resident alarm, what ordinary visitors would be expected to do, and what
       a reasonably respectful citizen would be expected to do.

United States v. Holmes, 143 F. Supp. 3d 1252, 1259 (M.D. Fla. 2015) (citations and
footnote omitted); see also State v. Grice, 767 S.E.2d 312, 319 (N.C. 2015) (stating that
“[t]he implicit license enjoyed by law enforcement and citizens alike to approach the
front doors of homes may be limited or rescinded by clear demonstrations by the
homeowners”). The “express orders” sufficient to revoke the implied license “must be by
„clear demonstrations,‟ „unambiguous,‟ and „obvious to the casual visitor.‟” Holmes, 143
F. Supp. 3d at 1262 (citing Grice, 767 S.E.2d at 319; State v. Howard, 315 P.3d 854, 860
(Idaho Ct. App. 2013); Christensen, 2015 WL 2330185, at *8).

        The question before us in this case is whether posting “No Trespassing” signs near
an unobstructed driveway is an express order sufficient to revoke or limit the
invitation/license such that a police officer may not legitimately approach the residence
via the driveway in order to conduct a warrantless knock-and-talk encounter. That is, did
the Defendant‟s signs turn the investigators‟ entry onto his property into an intrusion
subject to constitutional protections? It is the Defendant‟s burden of establishing, by a
preponderance of the evidence, that the investigators‟ knock-and-talk was invalid. See
Holmes, 143 F. Supp. 3d at 1261.8



       8
          While it is the State‟s burden to establish an exception to the warrant requirement when it
engages in a warrantless search, see State v. Meeks, 262 S.W.3d 710, 722 (Tenn. 2008); Vale v.
Louisiana, 399 U.S. 30, 34 (1970), a knock-and-talk is simply a consensual encounter, not a search.
Accordingly, it falls on the defendant to demonstrate, initially, that a knock-and-talk was, instead, a
warrantless search.
                                                 -12-
        The impact of “No Trespassing” signs on the validity of a knock-and-talk
excursion onto a resident‟s curtilage has been the subject of numerous decisions by both
federal and state courts and, as with much search and seizure jurisprudence, the analyses
and results have varied. A few states have concluded that “No Trespassing” signs
establish a legitimate expectation of privacy that renders a knock-and-talk invalid. See,
e.g., State v. Roubique, 421 So. 2d 859, 862 (La. 1982) (holding that “Private Road, No
Trespassing” sign at driveway‟s entrance was “ample evidence of [the defendant‟s] intent
to preserve his privacy” and that officer‟s entry onto the defendant‟s property violated the
Fourth Amendment); State v. Bullock, 901 P.2d 61, 75-76 (Mont. 1995) (holding that,
under the Montana Constitution, “No Trespassing” signs to either side of gate across
driveway gave the defendant a reasonable expectation of privacy that officer violated by
entering property without a warrant); People v. Scott, 593 N.E.2d 1328, 1338 (N.Y.
1992) (holding that, under the New York Constitution, officers‟ warrantless entry onto
land posted with “No Trespassing” signs was illegal); State v. Roper, 294 P.3d 517, 520
(Or. Ct. App. 2012) (upholding grant of motion to suppress under the Oregon
Constitution because defendant‟s “No Trespassing” signs manifested his intent to exclude
the public from his fenced yard, notwithstanding open gate); see also Robinson v.
Commonwealth, 639 S.E.2d 217, 222 (Va. 2007) (stating that “[i]mplied consent can be
negated by obvious indicia of restricted access, such as posted „no trespassing‟ signs,
gates, or other means that deny access to uninvited persons”). Indeed, our Court of
Criminal Appeals has indicated that “No Trespassing” signs may render a knock-and-talk
invalid. See State v. Blackwell, No. E2009-00043-CCA-R3-CD, 2010 WL 454864, at *7
(Tenn. Crim. App. Feb. 10, 2010) (“Clearly, the presence of the „No Trespassing‟ sign
evinced an actual subjective expectation of privacy and a revocation of the „implied
invitation‟ of the front door.”); see also State v. Draper, No. E2011-01047-CCA-R3-CD,
2012 WL 1895869, at *6 (Tenn. Crim. App. May 24, 2012) (stating, “the presence of a
„no trespassing‟ sign „evince[s] an actual subjective expectation of privacy and a
revocation of the implied invitation of the front door”) (quoting Blackwell, 2010 WL
454864, at *7); State v. Henry, No. W2005-02890-CCA-R3-CD, 2007 WL 1094146, at
*5 (Tenn. Crim. App. Apr. 11, 2007) (noting in dictum that the only way in which the
knock-and-talk would have been “unacceptable would have been the presence of the „No
Trespassing‟ signs”).

       Most jurisdictions that have considered the issue, however, appear to hold that
“No Trespassing” signs, in and of themselves, will not invalidate a knock-and-talk. See,
e.g., United States v. Bearden, 780 F.3d 887, 892-94 (8th Cir. 2015) (upholding knock-
and-talk where officers entered property through open driveway gate despite “No
Trespassing” signs); United States v. Hopper, 58 Fed. Appx. 619, 623 (6th Cir. 2003)
(holding that knock-and-talk was allowed despite several “No Trespassing” signs near
driveway); Holmes, 143 F. Supp. 3d at 1265 (holding that, “in the absence of another
                                            -13-
barrier (such as a fence and gate), „No Trespassing‟ signs do not, in and of themselves,
withdraw the implied consent to conduct a knock and talk”); Davis v. City of Milwaukee,
No. 13-CV-982-JPS, 2015 WL 5010459, at *13) (E.D. Wis. Aug. 21, 2015) (stating that
“signs stating „Private Property‟ or „No Trespassing‟ do not, by themselves, create an
impenetrable privacy zone”); United States v. Jones, No. 4:13CR00011-003, 2013 WL
4678229, at *2 n.2, *6, *9 (W.D. Va. Aug. 30, 2013) (holding that multiple signs along
driveway and on property stating “No Trespassing,” “Posted: Private Property,” and
“Keep Out” did not invalidate knock-and-talk under the Fourth Amendment); United
States v. Denim, No. 2:13-CR-63, 2013 WL 4591469, at *4 (E.D. Tenn. Aug. 28, 2013)
(stating, post-Jardines, that, “[e]ven in the face of No Trespassing signs, it is not
unreasonable for a police officer to intrude upon private property to ask if the resident has
any information that will aid in the investigation of a crime”); United States v. Schultz,
No. 13-20023, 2013 WL 2352742, at *5 (E.D. Mich. May 29, 2013) (holding that knock-
and-talk entry via driveway was valid under the Fourth Amendment despite “No
Trespassing” signs); Michel v. State, 961 P.2d 436, 437-38 (Alaska Ct. App. 1998)
(holding that four “No Trespassing” signs along three-hundred-yard driveway did not
invalidate knock-and-talk); Burdyshaw v. State, 10 S.W.3d 918, 921 (Ark. Ct. App.
2000) (holding that officers‟ entry onto property via driveway did not violate the Fourth
Amendment in spite of “No Trespassing” signs posted on property); State v. Rigoulot,
846 P.2d 918, 923 (Idaho Ct. App. 1992) (stating that “No Trespassing” signs cannot
“reasonably be interpreted to exclude normal, legitimate inquiries” and holding that
officers did not violate the Fourth Amendment despite the presence of “No Trespassing”
signs); Jones v. State, 943 A.2d 1, 12 (Md. Ct. Spec. App. 2008) (holding that “No
Trespassing” sign did not preclude knock-and-talk by police and noting that “courts have
been very consistent in concluding that no trespassing signs, in and of themselves, do not
make a police officer‟s entry on property unlawful”); City of Beatrice v. Meints, 856
N.W.2d 410, 421 (Neb. 2014) (holding that a resident “could not reasonably expect that
tacking a „no trespassing‟ sign to a tree would prevent others from viewing or walking on
his land”), cert. denied __ U.S. __, 135 S. Ct. 2388 (2015); State v. Smith, 783 S.E.2d
504, 509-10 (N.C. Ct. App. 2016) (holding that “No Trespassing” sign did not revoke the
implied license to approach the defendant‟s home, therefore knock-and-talk did not
violate the Fourth Amendment); State v. Mittleider, 809 N.W.2d 303, 307-08 (N.D.
2011) (holding that “No Trespassing” signs posted around the defendant‟s farmstead “did
not create a reasonable expectation of privacy in the entrance of the farmstead”); State v.
Morgan, No. 13-CA-30, 2014 WL 1836015, at *6 (Ohio Ct. App. May 1, 2014) (stating
that “[t]he presence of „no trespassing‟ signs does not make law enforcement‟s
encroachment onto the curtilage presumptively unreasonable when officers are otherwise
lawfully present”). As stated by the Idaho Court of Appeals,



                                            -14-
       [while] posting “No Trespassing” signs may indicate a desire to restrict
       unwanted visitors and announce one‟s expectations of privacy[,] . . . such
       signs cannot reasonably be interpreted to exclude normal, legitimate
       inquiries or visits by mail carriers, newspaper deliverers, census takers,
       neighbors, friends, utility workers and others who restrict their movements
       to the areas of one‟s property normally used to approach the home.

Rigoulot, 846 P.2d at 923. Indeed, the dissent recognizes that, even for those
jurisdictions that may find “No Trespassing” signs to be sufficient in and of themselves to
revoke the implied license to approach the front door, such signs “must be appropriately
worded and placed.” In our view, this analytical approach is inadequate to provide our
police officers with sufficient guidance in their efforts to act within constitutional
parameters.

       Recently, the United States Court of Appeals for the Tenth Circuit considered a
case in which two police officers knocked on the defendant‟s front door in spite of
several “No Trespassing” signs posted around the house and on the house‟s front door.
United States v. Carloss, 818 F.3d 988, 990 (10th Cir. 2016), cert. denied, 137 S. Ct. 231
(2016). The case generated a lead opinion, a concurring opinion, and a dissent. The lead
opinion stated that “just the presence of a „No Trespassing‟ sign is not alone sufficient to
convey to an objective officer, or member of the public, that he cannot go to the front
door and knock,” id. at 995, and held that the sign on the front door, which stated “Posted
Private Property Hunting, Fishing, Trapping or Trespassing for Any Purpose is Strictly
Forbidden Violators Will Be Prosecuted,” was “ambiguous and did not clearly revoke the
implied license extended to members of the public, including police officers, to enter the
home‟s curtilage and knock on the front door, seeking to speak consensually with the
occupants,” id. at 996. “Therefore, the officers did not violate the Fourth Amendment
when they went onto the porch and knocked on the front door of the house in which [the
defendant] lived.” Id. at 997.

        The separate concurring opinion advocated that the court “deploy an objective test,
asking whether a reasonable person would conclude that entry onto the curtilage–the
front porch here–by police or others was categorically barred.” Id. at 999 (Tymkovich,
C.J., concurring). The Chief Judge elaborated:

               The signs in this case of course communicated variants of the phrase
       “No Trespassing.” But in light of the strong social presumption that a
       visitor to a residential neighborhood can enter the front porch curtilage to
       knock, I doubt a reasonable, lawful visitor would believe that “No
       Trespassing” eliminated that presumption in every instance. Every
                                            -15-
       reasonable person knows–even without seeing a “No Trespassing” sign–
       that one cannot trespass on private property. But that knowledge coexists
       with knowledge of the equally well-established principle that one may
       generally enter the curtilage to knock. A reasonable observer could also
       understand a “No Trespassing” sign as restating the “no-trespassing”
       principle without thinking it had any bearing on the implicit license to enter
       the curtilage for social reasons. In a residential context, the intention of the
       homeowner who posts signs, without more, seems inadequate to revoke the
       license. See, e.g., State v. Hiebert, 156 Idaho 637, 329 P.3d 1085, 1090
       (App. 2014) (noting that “where a „no trespassing‟ sign is ambiguous and
       not clearly posted, the implied invitation to enter the curtilage of a home via
       the normal access routes is not revoked”). I emphasize that it is not my
       view that a “No Trespassing” sign will never indicate the revocation of the
       implied license. Rather, the circumstances of this case do not indicate a
       revocation occurred such that the police could not reasonably believe entry
       was permissible.

       ....

              Of course, the right facts could remove that ambiguity. For
       example, a “No Trespassing” sign posted on a fence encircling a property
       imparts a different message than the same sign standing alone. And a
       closed or locked gate, especially in the residential context, imparts more
       information to the reasonable observer. See, e.g., State v. Christensen, 131
Idaho 143, 953 P.2d 583, 587-88 (1998) (holding that “No Trespassing”
       sign “clearly posted on a gate across the only public access to the property”
       revoked the implicit license because “the message to the public was [not]
       ambiguous”). But nothing aside from their numerosity makes the “No
       Trespassing” signs in this case particularly distinctive. And numerosity
       alone does not eliminate the ambiguity I noted above. No special facts–like
       a fence or other physical obstacle–clarified to the reasonable visitor that
       these signs revoked the license.

Id. at 999-1000 (Tymkovich, C.J., concurring) (footnote omitted). The concurring
opinion stressed the frequent axiom of Fourth Amendment jurisprudence: “The result
turns on the totality of the circumstances.” Id. at 1001 (Tymkovich, C.J., concurring).
We agree with Chief Judge Tymkovich‟s approach:9 under the totality of the
       9
          We emphasize that this approach recognizes the possibility that a sign, under the right
circumstances, could be sufficient to revoke the implied license. Accordingly, we also emphasize that we
are not adopting a per se rule in this case. Nor, as the dissent contends, are we adopting a rule that
                                                 -16-
circumstances, would an objectively reasonable person conclude that entry onto the
Defendant‟s driveway was categorically barred?

       The United States Supreme Court stated long ago that “[t]he law of trespass
recognizes the interest in possession and control of one‟s property and for that reason
permits exclusion of unwanted intruders. But it does not follow that the right to exclude
conferred by trespass law embodies a privacy interest also protected by the Fourth
Amendment.” Oliver v. United States, 466 U.S. 170, 183 n.15 (1984) (emphasis added).
“Thus, trespass laws are designed to keep out unwanted intruders, such as vandals,
thieves, and squatters, but those laws do not implicate the privacy interests in „persons,
houses, papers, and effects‟ protected by the Fourth Amendment.” Holmes, 143 F. Supp.
3d at 1264 (citing Oliver, 466 U.S. at 176). Therefore,

        [t]o find that a “No Trespassing” sign on its own expressly revokes the
        implied consent to walk up to a front door and knock, [we] would have to
        find that the sign means something like, “Do not do those things that would
        normally be considered trespassing, and also, I now consider anyone
        walking up to my front door to be a trespasser as well.”

Id. at 1264-65.

        We agree with the overwhelming majority of jurisdictions that have addressed the
issue that signs admonishing “No Trespassing,” in and of themselves, are rarely going to
be sufficient to revoke the implied license allowing persons to approach a front door and
knock. The term “No Trespassing” is not so clear and unambiguous as the Defendant and
the dissent claim. See Carloss, 818 F.3d at 995 (stating that no trespassing signs “by
themselves, do not have the talismanic quality [the defendant] attributes to them”).
Black‟s Law Dictionary defines the term “trespass” as “[a]n unlawful act committed
against the person or property of another; especially, wrongful entry on another‟s real
property.” Black‟s Law Dictionary 1503 (10th ed. 2014) (emphases added). This
definition implies clearly that some entries onto another‟s real property are neither
unlawful nor wrongful and, therefore, are not trespasses. Indeed, this Court recognized
over one hundred and fifty years ago that, “[i]n law every entry upon the soil of another,
in the absence of a lawful authority, without the owner’s license, is a trespass.” Norvell

differentiates between persons based upon their economic resources. This case presents the issue of
whether “No Trespassing” signs posted near a private driveway are sufficient, in and of themselves, to
create a constitutional barrier to police officers attempting to conduct legitimate police business via the
resource of a consensual encounter with the occupant of the private residence. Nothing about this narrow
issue reasonably implies that only wealthy homeowners can insulate themselves from law enforcement
incursions onto their curtilage.
                                                   -17-
v. Gray‟s Lessee, 31 Tenn. 96, 103 (1851) (emphasis added); see also, e.g., City of
Townsend v. Danico, No. E2013-01778-COA-R3-CV, 2014 WL 2194453, at *3 (Tenn.
Ct. App. 2014) (recognizing that “[t]he courts of this state have . . . defined the tort of
trespass as an unauthorized entry upon the land of another”) (citing Norvell, 31 Tenn. at
103); Holmes, 143 F. Supp. 3d at 1265 (stating that “the plain meaning of „No
Trespassing‟ is that it prohibits what people ordinarily think of as trespassing, and does
not alter the character of an entry that one would not otherwise think to be a trespass,
such as the implied license to approach the homeowner‟s door to knock and talk”) (citing
Oliver, 466 U.S. at 183 n.15).

       In short, a homeowner who posts a “No Trespassing” sign is simply making
explicit what the law already recognizes: that persons entering onto another person‟s
land must have a legitimate reason for doing so or risk being held civilly, or perhaps even
criminally, liable for trespass. Consequently, as set forth above, a knock-and-talk
conducted within constitutional parameters is a legitimate reason for police officers to
enter the curtilage of a house via a driveway that is obstructed by nothing more than
several “No Trespassing” signs. For this reason, we disagree with the dissent that “a „No
Trespassing‟ sign should be of particular significance to law enforcement officers in
communicating that they may need to obtain a warrant before entering the property.” 10
Officers engaging in legitimate police business will conclude, correctly, that they are not
engaging in a “trespass” when they approach a front door to conduct a knock-and-talk.
We also emphasize that the occupant of a residence is under no obligation to open a door
when knocked upon by a police officer who holds no warrant.

        The Defendant asserts that his signs were accompanied by other barriers to entry,
including overgrown vegetation, the lack of a pathway to his house, and debris blocking
any possible route from the driveway to the front porch, and that the totality of these
circumstances made clear that no one was to enter his property absent an express
invitation. We are not persuaded. First, the impact of signs at the beginning of a long
driveway is not altered by the eventual accessibility of the front porch sixty or seventy
yards later. Second, while a fence and a closed gate that physically block access to the
front door of a house, in some instances, may be sufficient to revoke the implied license
to enter the curtilage of a residence,11 mere ambiguous signage and unkemptness are not.
        10
          The dissent‟s approach of allowing a simple “No Trespassing” sign to prohibit a legitimate
knock-and-talk by law enforcement also would create even more problematic consequences in more
densely populated areas of our state.
        11
           See, e.g., State v. Koenig, 148 A.3d 977, 984 (Vt. 2016) (stating that “[f]ences, gates and no-
trespassing signs generally suffice to apprise a person that the area is private”) (emphasis added);
Burkholder v. Superior Court, 96 Cal. App. 3d 421, 428 (Cal. Ct. App. 1979) (holding that agents‟ entry
onto defendant‟s property violated the Fourth Amendment because “[e]ntry to the property was openly
                                                  -18-
       We agree with the lead opinion below that the Defendant‟s signs “would not have
prevented the casual visitor or the reasonably respectful citizen from approaching [the
Defendant‟s] residence.” Christensen, 2015 WL 2330185, at *8. Accordingly, we hold
that, under the totality of the circumstances, the Defendant‟s “No Trespassing” signs
posted near his unobstructed driveway were not sufficient to revoke the implied license
referred to in Jardines. The Defendant is not entitled to relief on this basis.

                                Reasonable Expectation of Privacy

       Jardines dealt with two officers who entered the defendant‟s curtilage with a drug-
sniffing dog which proceeded to sniff and, therefore, to search. 133 S. Ct. at 1416.
Because the search was not supported by a warrant or any of the recognized exceptions to
the warrant requirement, the Supreme Court held that the search was unconstitutional.
See id. at 1417. The Supreme Court based its decision on “the traditional property-based
understanding of the Fourth Amendment,” rather than on the “reasonable expectation of
privacy” test set forth in Katz v. United States, 389 U.S. 347 (1967). Id. See Holmes,
143 F. Supp. 3d at 1257 (noting that the determination of whether an intrusion was a
search under the Fourth Amendment “„originally was tied to common-law trespass and
involved some trespassory intrusion on property‟” but that the United States Supreme
Court subsequently “„added a separate test–the reasonable-expectation-of-privacy test–to
analyze whether a search occurred for purposes of the Fourth Amendment‟”) (quoting
United States v. Davis, 785 F.3d 498, 506, 507 (11th Cir. 2015)).

        Unlike the Supreme Court in Jardines, we have concluded that the facts of this
case do not indicate that a search in violation of the Fourth Amendment occurred under
the property-based analysis used in Jardines when Investigators Green and Chunn drove
up to the Defendant‟s residence. Because the Supreme Court in Jardines indicated that
“[t]he Katz reasonable-expectations test „has been added to, not substituted for,‟ the
traditional property-based understanding of the Fourth Amendment,” 133 S. Ct. at 1417
(quoting Jones, 565 U.S. at 409), we now apply the reasonable-expectations test to the
facts of this case. That is also the test we utilize under the Tennessee Constitution. See
Talley, 307 S.W.3d at 730.



restricted by posted signs along, and locked gates across, the rural access road signifying an intention to
deny access to the public in general, including government agents”); Brown v. State, 152 So. 3d 619, 624
(Fla. Dist. Ct. App. 2014) (holding that agents‟ knock-and-talk excursion onto the defendant‟s curtilage
offended the Fourth Amendment because the defendant‟s curtilage was surrounded by two gated fences
posted with no trespassing signs); State v. Johnson, 879 P.2d 984, 992 (Wash. Ct. App. 1994) (agents
violated Washington Constitution by entering property that defendant had fenced, gated, and posted with
no trespassing and private property signs).
                                                   -19-
        Under the reasonable-expectations test, a warrantless intrusion by government
agents onto a homeowner‟s real property does not violate either the federal or state
constitution unless the intrusion violates the homeowner‟s “reasonable expectation of
privacy.” See Katz, 389 U.S. at 361 (Harlan, J., concurring); Talley, 307 S.W.3d at 730.
Initially, it is the homeowner‟s burden to establish that he had a “reasonable expectation
of privacy” against the intrusion. Talley, 307 S.W.3d at 730. The homeowner must
satisfy two prongs: (1) that he had “an actual, subjective expectation of privacy,” and (2)
that “society is willing to view [his] subjective expectation of privacy as reasonable and
justifiable under the circumstances.” Id. (quoting State v. Munn, 56 S.W.3d 486, 494
(Tenn. 2001)). We examine the totality of the circumstances in determining the
reasonableness of a claimed expectation of privacy. Id. at 734.

       As he contended in his argument regarding the Jardines property-based test, the
Defendant argues that his “No Trespassing” signs established that he had a reasonable
expectation of privacy that precluded any entry onto his curtilage by Investigators Green
and Chunn. We disagree. For the same reasons supporting our holding under the
Jardines test, we hold that the Defendant has failed to satisfy the second prong of the
reasonable expectations test. See Jardines, 133 S. Ct. at 1419 (noting that, “[i]t is not
surprising that in a case involving a search of a home, property concepts and privacy
concepts should so align. The law of property „naturally enough influence[s]‟ our „shared
social expectations‟ of what places should be free from governmental incursions”
(Kagan, J., concurring) (quoting Georgia v. Randolph, 547 U.S. 103, 111 (2006))). Even
if the Defendant had an actual, subjective expectation that his signs would keep all
persons from entering his property under all circumstances, a reasonable member of
society would not view that expectation as reasonable and justifiable. Rather, a
reasonable member of society would view the Defendant‟s “No Trespassing” signs as
simply forbidding any unauthorized or illegitimate entry onto his property.

        In short, the Defendant has failed to demonstrate that he had a reasonable
expectation that ordinary citizens would not occasionally enter his property by walking or
driving up his driveway and approaching his front door to talk with him “for all of the
many reasons that people knock on front doors.” Nieminski v. State, 60 So. 3d 521, 528
(Fla. Dist. Ct. App. 2011). Therefore, Investigators Green and Chunn did not violate the
Defendant‟s federal or state constitutional rights against unreasonable searches when they
drove up his driveway and approached his front door. The Defendant is not entitled to
relief on this basis.

       Because we have determined that the officers‟ initial entry onto the Defendant‟s
property did not violate either the federal or Tennessee constitutions, we need not


                                           -20-
determine whether the entry was supported by probable cause and the existence of
exigent circumstances.12

                                            Conclusion

      We hold that Investigators Green and Chunn did not violate either the federal or
Tennessee constitutional prohibitions against unreasonable searches when they drove
down the Defendant‟s unobstructed driveway past “No Trespassing” signs and
approached his residence in order to conduct a knock-and-talk consensual encounter.
The Defendant was not entitled to the suppression of evidence on this basis.
Accordingly, we affirm the judgment of the Court of Criminal Appeals.



                                                        _________________________________
                                                        JEFFREY S. BIVINS, CHIEF JUSTICE




       12
           The issue of Investigator Chunn‟s forcible entry into the Defendant‟s home is not before us.
Indeed, during oral arguments before this Court, defense counsel acknowledged that Investigator Chunn‟s
entry into the residence after smelling the odor associated with the active manufacture of
methamphetamine was supported by exigent circumstances and probable cause. See United States v.
Brown, 449 F.3d 741, 745 (6th Cir. 2006) (recognizing that, “[t]o justify a warrantless entry based on
exigent circumstances, there must also be probable cause to enter the residence”).
                                                 -21-